Citation Nr: 1714703	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected left knee chondritis (left knee disability) from January 18, 2011.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1950 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Louisville, Kentucky.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.

In January 2017, the Veteran testified at a Board videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.	For the entire rating period on appeal from January 18, 2011, the Veteran's service-connected left knee disability has been manifested by dislocation of semilunar cartilage, painful, noncompensable, limitation of motion with crepitation, and frequent episodes of pain, without ankylosis, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.	For the entire rating period on appeal from January 18, 2011, the left knee disability has also been manifested by slight instability.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased disability rating  of 20 percent, and no higher, for the service-connected left knee disability for dislocation of semilunar cartilage have been met for the entire rating period from January 18, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016).

2.	Resolving all reasonable doubt in favor of the Veteran, the criteria for a separate 10 percent disability rating for mild instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In this case, the Veteran was notified in February 2011 and April 2011, prior to the initial RO decision in January 2012; thus, the Board finds that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, lay statements, and the transcript from the January 2017 Board hearing.

Next, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was first provided with a VA examination of the knees in October 2011, the report for which has been associated with the file.  In August 2016, the Veteran was provided with another VA examination to assess the severity of the left knee disability, the report from which has been associated with the file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

During the January 2017 Board hearing, the Veteran asserted that the August 2016 VA examination was inadequate because the VA examiner did not spend sufficient time examining the Veteran.  Additionally, in an April 2017 Appellant's Brief, the Veteran's representative asserted the August 2016 VA examination was inadequate because the VA examiner did not adequately assess the level of the Veteran's left knee disability during flare ups and the additional functional impairment that occurs during an episode of a flare up.  However, the Board finds that both the October 2011 and August 2016 VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased disability rating for the left knee disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, and thoroughly recorded the Veteran's symptoms, and ranges of motion in the left knee.  Further, the August 2016 VA examiner also thoroughly recorded the additional functional impairment in the left knee during episodes of flare ups, after repetitive use testing, and after repetitive use over time, which functional impairment the VA examiner expressed in terms of additional loss of motion, in addition to describing the Veteran's symptoms during these episodes.  For these reasons, the Board finds that the October 2011 and August 2016 VA examination reports are adequate for rating purposes.

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  

Increased Rating for the Left Knee Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the left knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  Id.

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is present.  Id.  

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  Id.  

A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.   

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

The Veteran generally contends that a worsening of the service-connected left knee disability warrants an increased disability rating.  During the August 2016 VA examination, the Veteran reported increased left knee pain when climbing stairs, walking on uneven terrain, or with prolonged standing.  During the January 2017 Board hearing, the Veteran testified to difficulty bending and squatting, continuing problems with instability, and left knee buckling upon weight bearing following prolonged periods of rest.

In this case, the Veteran is in receipt of a 10 percent disability rating for the left knee disability for the entire rating period on appeal from January 18, 2011; however, the rating decision code sheet issued with the January 2012 rating decision on appeal shows the assignment of DC 5257, which was subsequently changed to DC 5299-5262 on a May 2013 rating decision code sheet issued in conjunction with an unrelated rating decision of the RO, denying service connection for cancer in the left knee and declining to reopen service connection for sciatica with lumbosacral neuritis as secondary to the service-connected left knee disability.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.

On the question of which criteria the RO actually used to rate the left knee disability, the following facts are of more probative value than the selection of the Diagnostic Code (DC 5257) attached to the rating decision code sheet: that the evidence showed clinical findings of noncompensable limitation of motion, abnormal X-ray findings of the left knee, and the VA adjudicator's substantive reasons and bases set forth in the January 2012 rating decision (showing the criteria for a 10 percent rating under DC 5003 were met).  The Board's determination of what the RO actually found, and which rating criteria were actually applied, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C.A. § 7104 (West 2014) (the Board decides "all questions" in a case).

The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet" associated with the January 2012 rating decision, so correction of the Diagnostic Codes is now required to show the actual criteria used to rate the Veteran's left knee disability in the January 2012 rating decision.  See 38 C.F.R. § 4.27 (2016) ("diagnostic code numbers...are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  In consideration thereof, the Board finds that the left knee disability was effectively rated in the January 2012 rating decision under Diagnostic Code 5299-5262, based on findings of noncompensable limitation of motion and X-ray evidence that showed an irregularity of the tibial tuberosity and questionable lucency in the left tibia.  See 38 C.F.R. §§ 4.27, 4.59; see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

After a review of all the evidence of record, the Board finds that, for the entire rating period on appeal from January 18, 2011, the Veteran's service-connected left knee disability has been manifested by dislocation of semilunar cartilage, painful, noncompensable, limitation of motion with crepitation, and frequent episodes of pain, and slight instability, without ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum.  As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 for dislocated semilunar cartilage is warranted.  The change in Diagnostic Code to 5258 is more appropriate because it recognizes the nature of the left knee disability (anatomical location and functional impairment), rates on the symptoms the Veteran has (dislocation of semilunar cartilage with crepitation, frequent episodes of pain and limitation of flexion and extension to a noncompensable degree), and is both potentially and actually more favorable to the Veteran in this case.  

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5262.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. at 538.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Because the Board is granting a 20 percent rating under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5262 will be discontinued as assigning separate ratings under both Diagnostic Codes 5262 and 5258 would constitute pyramiding; both Diagnostic Codes 5262 and 5258 overlap in symptoms or findings of pain and limitation of motion (of which "locking" is a form), including limitation of motion due to pain, thus, assigning separate ratings under both would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology, here, painful limitation of motion.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's left knee disability increases from 10 percent to 20 percent as a result of this decision.

In October 2011, the Veteran was provided with a VA examination of the knees.  The Veteran reported a left knee injury in service, which required the placement of a screw in the knee.  The Veteran also reported the screw was eventually removed in 1968, followed by several left knee surgeries thereafter.  The October 2011 VA examination report reflects left knee extension to zero degrees and flexion was limited to 90 degrees, although the VA examiner indicated that there was no objective evidence of painful motion given that the Veteran reported the limitation of left knee flexion was due to back pain.  The October 2011 VA examination report reflects joint stability tests were all normal, and there was no evidence or history of recurrent patellar subluxation or dislocation; however, the VA examiner noted the Veteran regularly used a cane to ambulate due to the left knee and a back condition.  X-rays of the left knee revealed degenerative arthritis and irregularity of the tibial tuberosity and questionable lucency in the left tibia, such that the VA examiner suggested an MRI of the left tibia to evaluate an underlying lesion.  Further, the VA examiner noted the Veteran's history of left knee surgery during service where the left tibial tubercle was drilled multiple times and a screw was inserted to fixate the quadriceps, and a post-service surgery reattaching the left infrapatellar tendon.

A December 2011 VA treatment record reflects an MRI of the left knee revealed a mass at the site of the patellar tendon attachment.  Additionally, the medial meniscus was shown to have extra meniscal tissue contained within the tibial gutter, which findings the VA radiologist stated were consistent with a displaced flap tear.

An April 2012 private treatment record shows the Veteran was being treated for a left proximal tibial lesion.  The April 2012 private treatment record reflects the Veteran was diagnosed with Osgood-Schlatter's disease and had multiple surgeries in the left knee for realignment and hardware removal.  The private examiner noted the Veteran used a cane to move around and that his gait was slightly antalgic.  Upon examination, the Veteran was found to have full left knee extension, but flexion was limited to 120 degrees.  Additionally, the left knee was noted most painful along the joint line, had minimal tenderness to palpation, and coordination, deep tendon reflexes, and sensation were all normal.  The impression stated on an X-ray report of the left tibia and fibula was that the deformity of the proximal tibia may represent a sequela of prior surgical treatment of a bone tumor.

A July 2012 VA treatment record shows the Veteran had fallen while getting out of a bathtub three days prior, which caused a twisted knee and a ruptured vein over the left thigh.  An examination of the left knee revealed full range of motion in flexion and no instability.  By the time of a December 2012 VA treatment record, the Veteran was assessed to be at a moderate risk for falling.

A May 2016 VA treatment record reflects the Veteran complained of ongoing intermittent catching and pain in the left knee.  The Veteran denied any locking or significant pain in the left knee while at rest.

In a June 2016 VA treatment record, the Veteran was being treated for left knee osteoarthritis and complained of pain in the medial and posterior aspect of the left knee.  Upon examination, the VA examiner noted the left knee was positive for swelling, tenderness to palpation over the patella and with patellar compression, general limb malalignment with varus posture.  X-rays of the left knee showed moderate medial joint space narrowing, subchondral sclerosis, severe patellofemoral arthritis, and significant osteophyte formation.

During an August 2016 VA examination, the Veteran was diagnosed with degenerative arthritis and chondritis in the left knee.  The Veteran reported flare ups and pain in the left knee when climbing stairs or walking on uneven terrain.  The August 2016 VA examination report reflects positive findings of additional functional loss of the left knee upon repeated use over time due to pain.  Range of motion testing showed left knee flexion to 120 degrees and extension from 120 degrees to zero degrees.  The VA examiner noted pain was present upon flexion and that pain caused functional loss of the left knee, and pain was also noted with weight bearing.  Localized tenderness and pain on palpation was also present and the Veteran reported pain in the patellar region was intermittently sharp.  The August 2016 VA examination report also shows positive findings of crepitus, additional functional loss in the left knee after repetitive use testing due to pain and lack of endurance, and that pain, weakness, fatigability, and lack of endurance significantly limited functional ability with repeated use over a period of time, which the VA examiner described as limiting left knee flexion to 110 degrees and extension from 110 degrees to zero degrees.  The VA examiner noted the August 2016 examination was not conducted during a flare up, but that pain, weakness, fatigability, and lack of endurance significantly limited functional ability in the left knee during a flare up, which the VA examiner described as limiting left knee flexion to 110 degrees and extension from 110 degrees to zero degrees.  Further, the VA examiner noted additional factors contributing to the left knee disability were instability of station, disturbance of locomotion, and interference with standing.  The August 2016 VA examination report reflects full muscle strength, no atrophy or ankylosis, but a positive history of recurrent subluxation in the left knee.  The residuals of the Veteran's surgical history of the tibial tubercle in the left knee were described as pain and decreased range of motion.  The VA examiner also noted positive findings of arthritis in the left knee and the Veteran's regular use of a cane due to the left knee condition.

During the January 2017 Board hearing, the Veteran testified to frequent instability described as the left knee buckling and difficulty getting up without assistance when bending over.  The Veteran testified to constant pain in the left knee, the severity of which was described as a six or eight on a pain scale of 10.  The Veteran testified that the left knee gives way, usually upon weight bearing after a prolonged period of rest.  Further, the Veteran testified that the tendons on the outside of the left knee occasionally become very sore and slightly swollen.

After a review of all the evidence, both lay and medical, the Board finds that from January 18, 2011, the date of claim, the Veteran's left knee disability manifested as dislocation of semilunar cartilage, with painful limitation of extension and flexion to noncompensable degrees and slight instability, and without ankylosis, symptomatic removal of semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The evidence of record includes a December 2011 VA treatment record that reflects an MRI of the left knee revealed findings that were consistent with a displaced flap tear in the medial meniscus, a May 2016 VA treatment record that reflects the Veteran complained of ongoing intermittent catching and pain in the left knee, and a June 2016 VA treatment record showing positive findings for swelling and tenderness over the left patella.  Further, treatment medical records throughout the period on appeal from January 18, 2011, are replete with the Veteran's complaints of left knee pain and resulting limitation of left knee flexion and extension.  Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that symptoms of the left knee disability more closely approximate the criteria under Diagnostic Code 5258 of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; therefore, a 20 percent disability rating is warranted under Diagnostic Code 5258 from January 18, 2011, the date of the claim for an increased rating for the service-connected left knee disability.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to January 18, 2011, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to an increased disability rating for the left knee disability between January 2010 and January 2011.  As such, the appropriate effective date for the increased disability rating of 20 percent for dislocation of semilunar cartilage with frequent episodes of pain is January 18, 2011, the date of claim.  See 38 C.F.R. § 3.400(o) (2016); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010). 

Consideration of a Separate Rating for Left Knee Disability

The Board has also considered whether a separate (or higher) disability rating is warranted for any other left knee disability.  As the evidence of record does not reflect that the left knee is ankylosed, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the Veteran's left knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate (or higher) disability rating is not warranted under Diagnostic Codes 5256, 5259, 5260, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

As detailed above, the October 2011 VA examination report and the April 2012 private treatment record reflects the Veteran regularly used a cane to ambulate due to the left knee disability.  A July 2012 VA treatment record reflects the Veteran had fallen while getting out of a bathtub three days prior, and a December 2012 VA treatment record assessed the Veteran to be at a moderate risk for falling.  The August 2016 VA examination report shows positive findings of instability of station, a history of recurrent subluxation in the left knee, and the VA examiner also noted the Veteran regularly used a case to ambulate due to the left knee condition.  Finally, during the January 2017 Board hearing, the Veteran testified to experiencing instability in the left knee described as a buckling of the left knee, causing the Veteran to fall.

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, from January 18, 2011, the Veteran's left knee disability has manifested slight instability.  The evidence shows that, during the relevant period on appeal, the Veteran's left knee instability manifested primarily as giving out with use of a cane to manage the disability.  Such symptomatology represents a "slight" impairment of the Veteran's left knee functionality.  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected left knee disability has shown "slight" instability; therefore, a separate 10 percent rating is warranted under Diagnostic Code 5257.  38 C.F.R. §§ 4.3, 4.7, 4.71a. 

The Board has also considered whether a separate compensable rating for left knee instability was warranted at any point during the one year period prior to January 18, 2011, the date of claim.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to a separate compensable rating for left knee instability between January 2010 and January 2011.  As such, the appropriate effective date for the 10 percent separate compensable disability rating for left knee instability is January 18, 2011, the date of claim.  See 38 C.F.R. § 3.400(o); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected left knee disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The United States Court of Appeals for Veterans Claims (Court) has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's left knee disability has manifested primarily as dislocation of semilunar cartilage, frequent episodes of pain, instability, giving way, painful limitation of motion, crepitation, swelling, and tenderness, with use of a cane to ambulate.  The scheduler rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261; DeLuca, 8 Vet. App. 202.  

Further, any functional limitations imposed by the Veteran's left knee disability, which here includes difficulty squatting, kneeling, climbing stairs, walking on uneven terrain, and prolonged standing, are primarily the result of the left knee pain, and such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria). 

Therefore, the effects of the Veteran's left knee pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the left knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

An increased disability rating of 20 percent from January 18, 2011 for the left knee disability is granted.

A separate 10 percent disability rating, but no higher, from January 18, 2011 for instability of the left knee is granted.


REMAND

Entitlement to a TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for a left knee disability and a claim was filed for an increased disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

In a June 2012 Statement, the Veteran conveyed ongoing trouble with the left knee for many years, and that he was told to quit his job with a telephone company because he was no longer able to kneel on the floor to install telephone wire and related equipment.  Similarly, during the January 2017 Board hearing, the Veteran testified to quitting his job in 2012 doing electrical work for a home builder because he was having trouble climbing ladders to do the necessary electrical work.  As such, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record.  As the issue of entitlement to a TDIU has not previously been addressed, and because the evidence of record is insufficient for the Board to make a determination, the Board remands the issue to the RO for adjudication.

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from August 2016.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. §7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities.

2.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


